UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
YASEEN TRAYNOR A/K/A YASEEN
TRAYLOR, on behalf of himself and all others
similarly situated,                                                Case No. 19-cv-06942 (BCM)
                                             Plaintiff,

                   -against-

TEESPRING, INC.,

                                             Defendant.
---------------------------------------------------------------X

                                            CONSENT DECREE

                   1.     This Consent Decree is entered into as of the Effective Date, as defined

below in Paragraph 10, by and between the following parties: Plaintiff Yaseen Traynor a/k/a

Yaseen Traylor (“Plaintiff”) and Defendant Teespring, Inc. (“Defendant”). Plaintiff and

Defendant are collectively referred to as the “Parties” for the purposes and on the terms specified

herein.

                                                  RECITALS

                   2.     Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42

U.S.C. §§ 12181-12189 (the “ADA”), and its implementing regulation, 28 C.F.R. pt. 36,

prohibit discrimination on the basis of disability in the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, and accommodations by any private entity that

owns, leases (or leases to), or operates any place of public accommodation. 42 U.S.C. §

12182(a); 28 C.F.R. § 36.201(a).

                   3.     On or about July 25, 2019, Plaintiff filed this action in the United States

District Court for the Southern District of New York captioned Yaseen Traynor a/k/a Yaseen

Traylor v. Teespring, Inc., (the “Action”). Plaintiff alleges that Defendant’s website and


4826-2847-4798.1                                        1
mobile applications (together, the “Website”) are not fully accessible to individuals with

disabilities in violation of Title III of the Americans with Disabilities Act of 1990 (“ADA”), the

New York State Human Rights Law (“NYSHRL”), and the New York City Human Rights Law

(“NYCHRL”).

                   4.   Defendant expressly denies that the Website violates any federal, state or

local law, including the ADA, NYSHRL, NYSCRL, and the NYCHRL, and it denies any other

wrongdoing or liability whatsoever. By entry into this Consent Decree, Defendant does not

admit any wrongdoing.

                   5.   This Consent Decree resolves, settles, and compromises all issues

between the Parties in the Action.

                   6.   This Consent Decree is entered into by Plaintiff, individually, but is

intended to inure to the benefit of vision impaired individuals who are members of the class

alleged in the Complaint.

                                         JURISDICTION

                   7.   Plaintiff alleges that Defendant is a private entity that owns and/or

operates the Website which is available through the internet to personal computers, laptops,

mobile devices, tablets, and other similar technology. Plaintiff contends that the Website is a

service, privilege, or advantage of a place of public accommodation subject to Title III of the

ADA. 42 U.S.C. §12181(7); 12182(a). Defendant denies that the Website is a public

accommodation or that it is a place of public accommodation or otherwise subject to Title III

of the ADA, NYSHRL, and/or NYCHRL.




4826-2847-4798.1                                 2
                   8.    This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and

42 U.S.C. § 12188. The Parties agree that for purposes of the Action and this Consent Decree

venue is appropriate.



                                     AGREED RESOLUTION

                   9.    Plaintiff and Defendant agree that it is in the Parties’ best interest to

resolve the Action on mutually agreeable terms without further litigation. Accordingly, the

Parties agree to the entry of this Consent Decree without trial or further adjudication of any

issues of fact or law raised in Plaintiff's Complaint. In resolution of this Action, the Parties

hereby AGREE to the following:

                                          DEFINITIONS

                   10.   Effective Date means the date on which this Consent Decree is entered

on the Court’s Docket Sheet following approval by the Court.

                   11.   Reasonable Efforts means, with respect to a given goal or obligation,

the efforts that a reasonable person or entity in Defendant's position would use to achieve

that goal or obligation. Any disagreement by the Parties as to whether Defendant has used

Reasonable Efforts as provided for under this Consent Decree shall be subject to the dispute

resolution procedures set forth in paragraphs 15 through 18 of this Consent Decree.

Reasonable Efforts shall be interpreted so as to not require Defendant to undertake efforts the

cost, difficulty or impact on the Website of which could constitute an undue burden, as

defined in Title III of the ADA but as applied solely to the Website - as though the Website

were a standalone business entity, or which efforts could result in a fundamental alteration in




4826-2847-4798.1                                 3
the manner in which Defendant operates the Website - or the primary functions related

thereto, or which could result in a loss of revenue or traffic on its Website-related operations.

                                                 TERM

                   12.     The term of this Consent Decree shall commence as of the Effective

Date and remain in effect for the earlier of: (1) 36 months from the Effective Date; or (b) the

date, if any, that the United States Department of Justice adopts regulations for websites

under Title III of the ADA.

                         GENERAL NONDISCRIMINATION REQUIREMENTS

                   13.     Pursuant to the terms of this Consent Decree, Defendant:

                           a. Shall not deny persons with a disability (as defined under the

                              ADA),

         including the Plaintiff, the opportunity to participate in and benefit from the goods,

         services, privileges, advantages, and accommodations through the Website as set forth

         herein. 42 U.S.C. §12182(b)(1)(A)(i); 28 C.F.R. § 36.202(a);

                           b. shall use Reasonable Efforts to provide persons with a disability (as

         defined under the ADA), including Plaintiff, an equal opportunity to participate in or

         benefit from the goods, services, privileges, advantages, and accommodations

         provided through the Website as set forth herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28

         C.F.R. § 36.202(b); and

                           c. shall use Reasonable Efforts to ensure that persons with a disability

         (as defined under the ADA), including Plaintiff, are not excluded, denied services,

         segregated, or otherwise treated differently because of the absence of auxiliary aids




4826-2847-4798.1                                   4
         and services, through the Website as set forth herein. 42 U.S.C. § 12182(b)(2)(A)(iii);

         28 C.F.R. § 36.303.

                         COMPLIANCE WITH TITLE III OF THE ADA

                   14.   Web Accessibility Conformance Timeline: Defendant shall ensure full

and equal enjoyment of the goods, services, privileges, advantages, and accommodations

provided by and through the Website (including all pages therein), including websites

(including all pages therein and linked to therefrom) that can be navigated to from the

Website or which when entered reroute to the Website (collectively the “Websites”),

according to the following timeline and requirements provided that the following dates will

be extended in the instance that the Department of Justice issues regulations for websites

under Title III of the ADA while this Consent Decree is in effect and which contain

compliance dates and/or deadlines further in the future than the dates set forth herein:

                         a. Within 18 months of the Effective Date, Defendant shall modify the

         Websites as needed to substantially conform to the Web Content Accessibility

         Guidelines 2.0 and/or Web Content Accessibility Guidelines 2.1 Level A and AA

         Success Criteria to the extent determined to be applicable, or any other WCAG

         guidelines deemed to be applicable, in such a manner so that the Websites will be

         accessible to persons with vision disabilities.

                         b. The Parties acknowledge that Defendant’s obligations under this

                            Consent

         Decree do not include: (i) substantial conformance with WCAG standards for user-

         generated content and/or other content or advertisements and/or websites that Defendant

         does not own, operate, prepare or control but that are linked from the Websites



4826-2847-4798.1                                 5
         (including, but not limited to, any content/websites hosted by third parties and

         implemented on the Website); and (ii) the provision of narrative description for videos.

         The Parties also agree that if the U.S. Department of Justice or a Court with jurisdiction

         over this matter determines that the WCAG standards or any successor standard that

         Defendant may have utilized are not required by applicable law, Defendant may choose,

         in their discretion, to cease the remediation efforts described above.

                            c. In achieving such conformance, Defendant may, among other things,

                               rely

         upon, in whole or in part, the User Agent Accessibility Guidelines (“UAAG”) 1.0; the

         Authoring Tool Accessibility Guidelines (“ATAG”) 2.0; the Guidance on Applying

         WCAG       2.1      to   Non-Web     Information   and    Communications    Technologies

         (“WCAG2.1ICT”), published by the Web Accessibility Initiative of the World Wide Web

         Consortium (“W3C”); as well as other guidance published by the W3C’s Mobile

         Accessibility Task Force; the British Broadcasting Corporation Mobile Accessibility

         Standards and Guidelines 1.0 (“BBCMASG 1.0”) or any combination thereof. If

         Defendant, in reasonably relying upon any of the foregoing, fails to achieve substantial

         conformance with the applicable WCAG standard, Defendant will have nonetheless met

         its obligations.

                            d. If Defendant is unable to achieve substantial conformance with the

         applicable WCAG guidelines despite having used Reasonable Efforts to achieve

         substantial conformance, it shall be deemed to have satisfied its obligations under this

         Consent Decree as set forth herein regarding remediation of the Website.

                            PROCEDURES IN THE EVENT OF DISPUTES



4826-2847-4798.1                                    6
                   15.   The procedures set forth in Paragraphs 16 through 18 must be

exhausted in the event that (i) Plaintiff alleges that Defendant has failed to meet its

obligations pursuant to this Consent Decree, or (ii) Defendant concludes that it cannot

substantially comply with any criteria of the applicable WCAG standard as set forth

hereinabove. Defendant shall not have breached this Consent Decree in connection with the

foregoing until the following procedures have been exhausted.

                   16.   If any of the Parties claim this Consent Decree or any portion of it has

been violated (“breach”), the party alleging the breach shall give written notice (including

reasonable particulars) of such violation to the party alleged to be in breach. The alleged

breaching party must respond to such written notice of breach no later than 30 calendar days

thereafter (the “Cure Period”), unless the parties agree to extend the time for response. If the

alleged breach is of a nature that it cannot be cured during the Cure Period, the parties shall

mutually extend the Cure Period to reflect the reasonable time period in which the alleged breach

can be cured. If the parties are unable to reach a mutually acceptable resolution during the Cure

Period, or any extension thereof, the party alleging a breach of the Consent Decree may seek

enforcement of compliance with this Consent Decree from the Court. The Court shall, in its

discretion, award reasonable attorneys’ fees and costs to the prevailing party in any such

enforcement action.

                   17.   Defendant shall not be in breach of this Consent Decree unless (a) an

independent accessibility consultant determines that a particular item(s) cannot be

accomplished by a person with a disability who has average screen reader competency using

a prominent commercially available screen reader such as Jaws, Voiceover, or NVDA in

combination with one of the following browsers (in versions of which that are currently



4826-2847-4798.1                                 7
supported by their publishers): Internet Explorer, Firefox, Safari and Chrome; and (b)

Defendant fails to remedy the issue using Reasonable Efforts within a reasonable period of

time of not less than 90 days from receipt of the accessibility consultant’s opinion. If the

accessibility consultant believes that a reasonable time using Reasonable Efforts to remedy

the items found not to be usable is longer than 90 days, then the Parties may agree on a

longer time period without leave of Court so long as the extension is documented in writing

and executed by the Parties to this Consent Decree or their respective counsel. If the

accessibility consultant finds that a particular item found not to be usable cannot be remedied

using Reasonable Efforts, Defendant shall not be obligated to remedy that item.

                   18.   Any notice or communication required or permitted to be given to the

Parties hereunder shall be given in writing by e-mail and by overnight express mail or United

States first class mail, addressed as follows:

                   For PLAINTIFF:                    Yaakov Saks
                                                     STEIN SAKS, PLLC
                                                     285 Passaic Street
                                                     Hackensack, New Jersey 07601
                                                     Tel: 201.282.6500
                                                     Email: ysaks@steinsakslegal.com


                   For DEFENDANT:                    Peter T. Shapiro, Esq.
                                                     LEWIS BRISBOIS BISGAARD & SMITH
                                                     LLP
                                                     77 Water Street, Suite 2100
                                                     New York, NY 10005
                                                     Tel: 212-232-1322
                                                     Email: Peter.Shapiro@lewisbrisbois.com

                         ENFORCEMENT AND OTHER PROVISIONS

                   19.   The interpretation and enforcement of this Consent Decree shall be

governed by the laws of the State of New York.



4826-2847-4798.1                                 8
                   20.   If any provision of this Consent Decree is determined to be invalid,

unenforceable, or otherwise contrary to applicable law, such provision shall be deemed

restated to reflect as nearly as possible and to the fullest extent permitted by applicable law

its original intent and shall not, in any event, affect any other provisions, all of which shall

remain valid and enforceable to the fullest extent permitted by applicable law.

             PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

                   21.   The Parties to this Consent Decree expressly intend and agree that this

Consent Decree shall inure to the benefit of all persons with vision disabilities as defined by

the ADA, including those who utilize a screen reader to access the Website, which disabled

persons shall constitute third-party beneficiaries to this Consent Decree, but it does not bind

members of the putative class identified in Plaintiff’s Complaint as no class has been

certified.

                   22.   The signatories represent that they have the authority to bind the

respective parties, Plaintiff and Defendant to this Consent Decree.

                             CONSENT DECREE HAS BEEN READ

                   23.   This Consent Decree has been carefully read by each of the Parties, and

its contents are known and understood by each of the Parties. This Consent Decree is signed

freely by each party executing it. The Parties each had an opportunity to consult with their

counsel prior to executing the Consent Decree.



                                                     PLAINTIFF


Dated: ___________________
         12-27-2019                                  ______________________




4826-2847-4798.1                                 9
01 / 08 / 2020




                 Legal Counsel
       COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE

                   THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts

and having reviewed this proposed Consent Decree,

FINDS AS FOLLOWS:

         1)        This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42

U.S.C. § 12188;

         2)        The provisions of this Consent Decree shall be binding upon the Parties;

         3)        Entry of this Consent Decree is in the public interest;

         4)        This Consent Decree is for settlement purposes only and does not constitute an

admission by Defendant of any of the allegations contained in the Complaint or any other

pleading in this Action, nor does it constitute any finding of liability against Defendant;

         5)        The Plaintiff is acting as a private attorney general in bringing the Action and

enforcing the ADA;

         6)        The Court’s jurisdiction over this matter shall continue for 36 months; and

         7)        This Consent Decree shall be deemed as adjudicating, once and for all, the

merits of each and every claim, matter, and issue that was alleged, or could have been

alleged by Plaintiff in the Action based on, or arising out of, or in connection with, the

allegations in the Complaint.

                   NOW THEREFORE, the Court approves the Consent Decree and in doing so

specifically adopts it and makes it an Order of the Court.

                   SO ORDERED:

                                                        ___________________________
          January 16, 2020                                      U.S.M.J.




4826-2847-4798.1                                   11
